 1
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9                  SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAJMP, INC.,                            Case No.: 19-cv-876 AJB (WVG)
12                          Plaintiff,
                                             ORDER:
13   v.
     UNITED STATES OF AMERICA,               (1) GRANTING RAJMP, INC.’S
14
                                             MOTION TO EXCEED PAGE LIMIT
15                         Defendant.        FOR ITS EX PARTE APPLICATION
                                             FOR RECONSIDERATION; AND
16
17                                           (2) DENYING DEFENDANTS’ EX
                                             PARTE APPLICATION TO ALTER
18
                                             OR AMEND THE ORDER OF MAY
19                                           9, 2019, ENTERED BY THE U.S.
                                             DISTRICT COURT FOR THE
20
                                             DISTRICT OF COLORADO AND TO
21                                           TRANSFER THIS CIVIL ACTION
                                             BACK PURSUANT TO FED. R. CIV.
22
                                             P. 59(E) AND 54(B) AND CIV. L. R.
23                                           7.1(I)
24
25                                           (Doc. Nos. 74, 75)

26
     ///
27
     ///
28
                                         1

                                                                  19-cv-876 AJB (WVG)
 1         Pending before the Court are RAJMP, Inc.’s motion to exceed page limit and its ex
 2   parte application for reconsideration. (Doc. Nos. 74, 75.) As will be explained in greater
 3   detail below, the Court GRANTS RAJMP’s motion to exceed page limit for its ex parte
 4   application for reconsideration and DENIES RAJMP’s ex parte application for
 5   reconsideration.
 6                                       BACKGROUND
 7         On November 28, 2018, RAJMP filed this action against the United States in the
 8   District of Colorado. (Doc. No. 1.) On December 14, 2018, RAJMP moved for preliminary
 9   injunction. (Doc. No. 14.) On March 6, 2019, the United States filed a motion to dismiss
10   for improper venue, lack of jurisdiction and for failure to state a claim. (Doc. No. 32.) On
11   May 9, 2019, the District Court of Colorado transferred this case to this Court pursuant to
12   28 U.S.C. §§ 1406(a) and 1631. (Doc. No. 66.) On June 6, 2019, RAJMP filed a motion
13   for reconsideration of the transfer of venue. (Doc. No. 75.) This Order follows.
14                                      LEGAL STANDARD
15         Pursuant to FRCP 60(b), courts may only reconsider a final order on certain
16   enumerated grounds. These grounds include: (1) mistake, inadvertence, surprise, or
17   excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could
18   not have been discovered in time to move for a new trial; (3) fraud, misrepresentation, or
19   misconduct by an opposing party; (4) the judgment is void; (5) the judgment has been
20   satisfied, released or discharged; it is based on an earlier judgment that has been reversed
21   or vacated; or applying it prospectively is no longer equitable; or (6) any other reason
22   justifying relief from the operation of the judgment. Fed. R. Civ. P. 60(b)(1)–(6). A motion
23   made under the first three subsections of Rule 60(b) must be brought within a year, but a
24   motion made under the other subsections need only be brought within a “reasonable time
25   after entry of the order sought to be set aside.” Id.; see also United States v. Sparks, 685
26   F.2d 1128, 1130 (9th Cir. 1982).
27         In addition, Local Civil Rule 7.1(i)(1) states that a party may apply for
28   reconsideration “[w]henever any motion or any application or petition for any order or
                                                  2

                                                                               19-cv-876 AJB (WVG)
 1   other relief has been made to any judge and has been refused in whole or in part . . . .” S.D.
 2   Cal. CivLR 7.1. The party seeking reconsideration must show “what new or different facts
 3   and circumstances are claimed to exist which did not exist, or were not shown, upon such
 4   prior application.” Id. A court has discretion in granting or denying a motion for
 5   reconsideration. Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir. 2003); Fuller v.
 6   M.G. Jewelry, 950 F.2d 1437, 1441 (9th Cir. 2001).
 7                                          DISCUSSION
 8   A.      Motion for Leave to Exceed Page Limits
 9        RAJMP seeks to exceed the page limit of ten pages for its ex parte application for
10   reconsideration. “Given the district court's inherent power to control their dockets, whether
11   to grant leave to exceed the page limits set forth in the Civil Local Rules appears to be at
12   the full discretion of the Court." Traylor Bros., Inc. v. San Diego Unified Port Dist., No.
13   08-cv-1019, 2012 WL 1019966, at *2 (S.D. Cal. March 26, 2012) (citing United States v.
14   W.R. Grace, 526 F.3d 499, 509 (9th Cir. 2008) (en banc)). In exercising its discretion, the
15   Court finds good cause to GRANT RAJMP’s leave to exceed the page limit pursuant to
16   CivL.R. 7.1(h). However, RAJMP has made a practice of filing excessive briefs, routinely
17   accompanying them with motion to exceed. It is doubtful that RAJMP even tries to
18   conform to court limits. Going forward, RAJMP needs to seek leave in advance of filing
19   their brief’s, or they will simply be stricken.
20   B.      Ex Parte Application for Reconsideration
21           RAJMP seeks reconsideration of the District of Colorado District Court’s Order
22   transferring this matter to this Court. (See generally Doc. No. 75.) RAJMP presents no new
23   evidence, presents no intervening change in controlling law and does not present new or
24   different facts and circumstances which did not exist or were not shown upon the prior
25   application. RAJMP simply alleges that the Colorado District Court committed clear error.
26   (Doc. No. 75-1 at 2.)
27           RAJMP has failed to show that the Colorado District Court committed clear error.
28   RAJMP states that “RAJMP has the privilege of selecting the venue that is most
                                                       3

                                                                                 19-cv-876 AJB (WVG)
 1   advantageous to RAJMP so long as the selected venue and jurisdiction are proper.” (Doc.
 2   No. 75-1 at 7.) However, the District Court of Colorado properly concluded that venue was
 3   not proper in that district. Accordingly, RAJMP cannot assert “plaintiff’s venue privilege.”
 4   See Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for Western Dist. of Texas, 571
 5   U.S. 49, 63 (2013).
 6         Further, RAJMP relies upon Cortez Byrd Chips, Inc. v. Bill Harbert Const. Co., 529
 7   U.S. 193 (2000) and Go-Video, Inc. v. Akai Elec. Co., 858 F.2d 1406 (9th Cir. 1989) for
 8   the argument that special venue provisions are permissive and do not supplant the general
 9   venue provision. However, RAJMP fails to establish that 28 U.S.C. § 1391(e) is a special
10   venue statute. The two cases relied upon by RAJMP address venue provisions in the FAA
11   and in the Clayton Act. See generally Cortez Byrd Chips, Inc., 529 U.S. 193, Go-Video,
12   Inc., 858 F.2d 1406. Here, 28 U.S.C. § 1391(e) is a subsection of the general venue
13   provision.
14         RAJMP also alleges that 28 U.S.C. § 1391(e) only applies where the defendant is a
15   named or served officer or employee of the United States. (Doc. No. 75-1 at 18.) The only
16   authority provided by RAJMP to support this argument is 14D Wright & Miller, Federal
17   Practice & Procedure § 3814, n. 31 (4th ed.). This authority simply does not state that 28
18   U.S.C. § 1391(e) was only intended to be limited to review of administrative actions.
19   Rather it states that the amendment to 28 U.S.C. § 1391(e) was to conform it to the other
20   review of administrative action amendments. See 14D Wright & Miller, Federal Practice
21   & Procedure § 3814, n. 31 (4th ed.). Accordingly, RAJMP has provided no authority that
22   28 U.S.C. § 1391(e) only applies where the defendant is a named or served officer or
23   employee of the United States.
24         Accordingly, the District Court of Colorado did not commit clear error in applying
25   28 U.S.C. § 1391(e) to the instant matter. The District Court of Colorado correctly found
26   that venue is improper in Colorado. Therefore, the Court will not address the remainder of
27   RAJMP’s arguments as they are based on the assertions that 28 U.S.C. §§ 1391(b)(1) and
28   (c)(2) apply and that Colorado was the proper venue.
                                                  4

                                                                               19-cv-876 AJB (WVG)
 1   ///
 2   ///
 3   ///
 4                                        CONCLUSION
 5         Based on the foregoing, the Court DENIES Defendants’ ex parte application for
 6   reconsideration. See Navajo Nation, 331 F.3d at 1046 (“Whether or not to grant
 7   reconsideration is committed to the sound discretion of the court.”).
 8
 9   IT IS SO ORDERED.
10
11
12   Dated: June 17, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5

                                                                             19-cv-876 AJB (WVG)
